Citation Nr: 0101965	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  94-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder disability.  

2.  Entitlement to service connection for right shoulder 
disability.  

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left arm, currently rated as 30 
percent disabling.  

4.  Entitlement to an increased (compensable) rating for 
myositis of the left wrist and hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The veteran testified before a hearing officer at the RO in 
January 1994, and the veteran, his wife and son testified 
before a hearing officer at the RO in June 2000.  The Board 
remanded the case to the RO in November 1996, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a decision dated in May 1987 the Board denied service 
connection for left rotator cuff tendinitis.  

2.  Evidence added to the record since the May 1987 decision 
is neither duplicative nor cumulative of evidence previously 
of record and is sufficiently significant that it must be 
considered to fairly decide the claim for service connection 
for left shoulder disability.  


CONCLUSION OF LAW

Evidence received since the May 1987 decision denying service 
connection for left rotator cuff tendinitis is new and 
material, and the claim for service connection for left 
shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 
1991); 39 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied service connection for left 
rotator cuff tendinitis in a decision dated in May 1987.  
Evidence of record at that time included service medical 
records showing that the veteran received shell fragment 
wounds of the left arm in combat in Germany in April 1945.  
His penetrating wound of the left arm resulted in an 
incomplete compound fracture of the humerus.  Shell fragments 
were removed, the wound was debrided and the veteran was 
placed in a body cast with the left hand across the upper 
abdomen.  Upon removal of the cast, there was weakness of 
flexion and extension of the wrist and hand with marked 
limitation of movement of the thumb, which improved during 
convalescence.  In September 1945, there was disability 
manifested by moderate weakness of the fingers of the left 
hand, especially the thumb.  The diagnosis was chronic 
traumatic myositis of the muscles of the left hand due to 
incomplete compound fracture of the distal third of the left 
humerus.  

Other evidence included the report of a September 1948 VA 
orthopedic examination at which the veteran complained of 
weakness in his left arm.  On examination of the left 
shoulder, motion was normal, there were no areas of 
tenderness, there was no tenderness and there was no deltoid 
atrophy.  On examination of the left arm, there was a slight 
degree of muscle atrophy in the arm especially of the 
brachialis and biceps muscles.  The physician commented that 
the veteran was having no acute symptoms of his left upper 
extremity.  

Records from Howard J. McAlhany, M.D., indicated that the 
veteran was seen in July 1969 with complaints of pain and 
muscle spasm in his neck, shoulders and interscapular region 
as well as pain in his low back.  The physician noted the 
veteran had repeated falls in the past.  He complained of 
some tingling paresthesia involving his arms and low back.  
After examination, the impression was cervical spondylosis.  
Dr. McAlhany noted that the veteran was admitted to St. 
John's Hospital in August 1969.  Cervical and lumbar X-rays 
were negative, and myelography was normal.  Symptoms were 
said to be based on muscle spasm.  The diagnosis was cervical 
disc syndrome.  

The veteran was hospitalized in April 1973 for evaluation of 
shortness of breath.  He presented with a 10 to 15 year 
history of thoracic and lumbar spine arthralgia.  In the 
hospital summary it was noted that the veteran was felt to 
have costochondritis based on physical examination with point 
tenderness over the spinous processes of T2 through T10 and 
to the left of the sternal border, reproducing many of the 
veteran's complaints of neck and shoulder pain.  The final 
diagnoses included costochondritis, left sternal margin.  

In an attending physician's certificate dated in November 
1973, Lavere Hampton, D.O., stated under clinical findings 
and symptomatology that the veteran had disability of the 
left arm and shoulder from a gunshot wound.  Diagnoses 
included residuals from gunshot wound, left arm and shoulder 
and angina pectoris with arteriosclerotic heart disease.  Dr. 
Hampton stated he had treated the veteran for more than 10 
years.  

Also of record was the transcript of a November 1973 hearing 
before a rating board at the RO at which the veteran 
testified that he had problems with his left shoulder.  He 
testified that a physician at a VA hospital told him that 
pains radiating up his left arm into the shoulder, cervical 
spine and thoracic spine were caused by his service-connected 
gunshot would.  The veteran testified that he was taking 
aspirin for his arthritis, and he said his arm and shoulder 
had bothered him ever since service.  

At a VA neurologic and psychiatric examination in August 
1974, the veteran's complaints included pain for two years in 
the left side of the neck, left shoulder and arm, extending 
to the fourth and the fifth fingers.  The physician noted 
that at one time the veteran said this pain had been present 
since he was wounded in service, but had been worse in the 
past two years.  After examination, the diagnoses were 
radiculopathy associated with cervical spondylosis, probable, 
and lumbar spondylosis, possible.  

At a VA orthopedic examination in August 1974, the veteran 
gave a history of pain in the anterior chest in the left 
costochondral area for two years.  His present complaints 
were pain in the left arm, forearm, and the hand, and he 
complained of pain in the anterior chest.  During 
examination, the veteran complained of pain in the entire 
left upper extremity from the shoulder and neck down to, and 
including, the forearm and hand.  On examination, there was 
no restricted motion at the shoulder, elbow, wrist, or in any 
of the joints of the hand.  Examination of the chest area was 
negative.  There was no diagnosis of left shoulder 
disability.  

In a statement dated in July 1975, Stanley Barnum, D.O., 
reported that the veteran had a history of pain and 
discomfort in the left shoulder for 18 years.  The veteran 
complained of pain and stiffness in the left shoulder area.  
Clinical findings were pain and lack of motion in the left 
shoulder area.  The diagnosis was bursitis of the left 
shoulder.  

Of record was a VA hospital summary, which shows the veteran 
was hospitalized in January 1977.  His history was that for 
many years he had been complaining of a deep aching, but not 
burning, pain in the left arm and forearm with numbness and 
paresthesia on the ulnar aspect of the forearm and hand at 
the fourth and fifth digits.  Approximately 3 months before 
hospitalization the veteran noted left shoulder pain and had 
subacromial bursa injected, with minimal relief.  On 
examination there was tenderness in the subacromial bursa of 
the left shoulder with limitation of motion.  There was a 
markedly positive Tinel's sign in the left elbow.  The 
veteran underwent physical therapy, and the final diagnosis 
was left shoulder and arm pain of musculoskeletal etiology.  

VA outpatient records dated in 1979 showed continuing 
complaints of left shoulder pain.  The impression reported in 
an April 1979 orthopedic clinic progress note was chronic 
left shoulder pain of unknown etiology.  

Also of record was a VA hospital summary for hospitalization 
in October 1980.  The veteran was noted to have a greater 
than 15-year history of left shoulder, arm, forearm and hand 
pain.  It was noted that most of the veteran's symptoms were 
not present in the first 15 years after discharge from 
service.  At admission, the veteran complained of decreased 
range of motion of the left shoulder and morning stiffness of 
the left upper extremity.  Examination revealed a mildly 
tender left biceps tendon and limitation of motion of the 
left shoulder.  He was also noted to have a positive Tinel's 
sign at the left elbow.  The veteran received steroid 
injections of the left biceps and supraspinatus tendons, with 
good relief, and he was continued on Indocin.  Diagnosis on 
discharge was chronic rotator cuff tendinitis.  

At a VA orthopedic examination in March 1982, the veteran 
reported his history of shell fragment wounds in service in 
1945.  He said that approximately 20 years later, in 1962, he 
noted discomfort in the costal cartilage area of the upper 
anterior left chest and along with this noted discomfort over 
the left lateral aspect of the neck area and over the 
anterior aspect of the left shoulder.  He said the discomfort 
had persisted.  On examination, there was some tenderness 
over the anterior aspect of the left shoulder.  The diagnoses 
did not include shoulder disability.  In a March 1982 VA 
X-ray report for the left shoulder, the radiologist stated 
there were no significant findings.  

Of record was a VA Medical Certificate dated in September 
1983 showing the veteran was seen with complaints of a 
"knot" in his left shoulder.  The onset had been 2 or 3 
months earlier, and he gave a history of chronic left rotator 
cuff tendonitis since a shrapnel wound to the left arm in 
1945.  He said that use of his left arm aggravated the 
shoulder pain.  The assessment was recurrent tendonitis left 
arm, "knot" left shoulder.  VA outpatient records dated 
from November 1983 to January 1986 show continuing treatment 
for chronic left rotator cuff tendonitis.  At an evaluation 
in the rheumatology clinic in February 1984, the assessment 
included chronic supraspinatus tendonitis.  

Based on this evidence the Board denied service connection 
for left rotator cuff tendonitis in its May 1987 decision.  
That decision became final, and generally, a claim that has 
been denied in a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7104(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence added to the record includes duplicates of hospital 
summaries previously of record.  New evidence includes 
progress notes associated with those hospitalizations as well 
as VA outpatient records and statements from private 
physicians dated subsequent to May 1987 and to June 2000, all 
of which are new and many of which show continuing treatment 
for left shoulder complaints.  A VA hospital summary showed 
hospitalization in July 1989 for left shoulder pain.  After 
examination, it was decided that the veteran would not 
benefit significantly from surgery at that time; the 
diagnosis was impingement syndrome, left shoulder.  Also 
added to the record were VA X-ray reports and the report of 
an arthrogram of the left shoulder, all of which were 
negative.  Other added evidence includes transcripts of 
hearings at the RO 1989, 1994 and 2000.  Among the new 
medical evidence is a VA medical certificate dated in June 
1993 showing that the veteran was seen with complaints of 
left arm and left shoulder pain.  After examination, the 
diagnosis was bursitis of the left shoulder joint with nerve 
involvement due to shrapnel wounds of the left upper arm.  In 
addition, in a letter dated in April 1993, David W. Dale, 
D.O., stated that he had been the veteran's attending 
physician for a number of years and that since 1985 he had 
been treating the veteran for a service related injury to his 
left arm and shoulder.  In a letter dated in June 2000, Dr. 
Dale stated that the veteran had partial loss of use of his 
left arm and shoulder as a consequence of his left arm 
shrapnel injury.  

As the VA medical certificate and Dr. Dale's letters relate 
the veteran's left shoulder disability to his service-
connected shell fragment wound of the left arm, this evidence 
is clearly relevant and supportive of the veteran's claim for 
service connection for left shoulder disability.  Thus, the 
Board finds this evidence is of such significance that it 
must be considered to fairly decide the claim.  Under the 
circumstances, the Board concludes that new and material 
evidence has been submitted, and the claim is reopened.  


ORDER

Reopening of the claim for service connection for left 
shoulder disability is granted.  


REMAND

Having reopened the claim for service connection for left 
shoulder disability, the next step is consideration of the 
claim on the merits.  In addition, other issues remain on 
appeal, including entitlement to service connection for right 
shoulder disability and increased rating claims for myositis 
of the left wrist and hand and for residuals of shell 
fragment wounds of the left arm.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision on the merits of any of the 
remaining issues at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In addition, the Board notes that in its November 1996 remand 
the Board observed that the RO had determined that service 
connection was in order for foreign bodies and residual 
scarring of the left forearm, but said there was no 
indication of additional impairment related to these 
conditions.  It said these conditions would be considered a 
part of the overall residuals of gunshot wound of the left 
arm and continued the 30 percent rating assigned under 
Diagnostic Code 5306 for Muscle Group VI.  The Board 
requested that after reexamination, the RO consider whether 
residuals of shell fragment wounds of the left forearm should 
be separately rated from those involving Muscle Group VI, but 
that was not done. 

In the November 1996 remand, the Board requested that the 
veteran be provided with orthopedic and neurology 
examinations to obtain additional evidence regarding his 
claims.  A neurology examination was conducted in February 
1997 and the physician later reviewed the claims files and 
submitted an addendum to the examination report in November 
1997.  A compensation and pension examination request form 
shows that the veteran did not report for an orthopedic 
examination scheduled for February 19, 2000.  In a 
supplemental statement of the case dated in April 1997, the 
RO made confusing statements, saying that the veteran failed 
to report for an examination scheduled for March 17, 1998, 
and also saying that March 17, 1997, was the date of notice 
that the veteran failed to report for a scheduled VA 
examination.  The RO also stated that evidence expected from 
this examination, which might have been material ot the 
outcome of the veteran's claim, could not be considered and 
advised the veteran to contact the RO immediately if he 
wanted a VA orthopedic examination prior to return of the 
case to the Board.  In July 1997 and November 1997, the 
veteran questioned whether he had received notice of the 
correct examination date, and in a statement dated in August 
1997, the veteran's representative specifically requested 
that the veteran be scheduled for an orthopedic examination.  
An orthopedic examination has not been scheduled, and this 
should be done.  In addition, it is the Board's opinion that 
an additional VA neurology examination would facilitate its 
decision.  The physicians who conduct the examinations should 
be requested to provide opinions concerning the etiology of 
any left shoulder disability and any right shoulder 
disability, including whether such disabilities were caused 
or have been chronically worsened by any service-connected 
disability.  

Review of the February 1997 neurology examination report and 
the November 1997 addendum shows that the physician diagnosed 
the veteran as having compressive neuropathies of both ulnar 
nerves.  He stated that he found no evidence of neurological 
impairment owing to service-connected disabilities.  This is 
in contrast to information contained in a December 1997 
clinical record from a neurological surgeon, Thomas B. 
Briggs, M.D.  Dr. Briggs observed that the veteran did have a 
Tinel's at the left elbow, but noted that X-rays show 
shrapnel along the course of the ulnar nerve in the region of 
the mid shaft of the left humerus.  He stated that pressure 
at this location reproduced numbness and tingling in the 
veteran's left hand.  Dr. Briggs stated that it is highly 
likely that the shrapnel is contributing to the veteran's 
left ulnar symptoms.  This raises the issue of entitlement to 
a separate rating for left ulnar disability, which the Board 
refers to the RO for adjudication.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims files all identified medical 
records that have not been obtained 
previously, to include any VA outpatient 
records and hospital summaries concerning 
pertinent treatment or evaluation since 
December 1999.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request that they submit 
copies of the outstanding records.  

3.  The RO should arrange for VA 
orthopedic and neurology examinations of 
the veteran by board certified 
specialists, if available, to determine 
the nature and extent of residuals of 
shell fragment wounds of the left upper 
arm with compound fracture, shell 
fragment wounds of the left forearm with 
retained foreign bodies and myositis of 
the left wrist and hand, as well as the 
nature and extent of any current left 
shoulder disability and the nature and 
extent of any current right shoulder 
disability.  All indicated studies, 
including, but not limited to, X-rays and 
range of motion studies in degrees, 
should be performed.  The examiner should 
also set forth the normal range of motion 
for each of the joints in question, to 
include the shoulder, elbow and wrist.  
The neurologist should identify all 
neurological impairment and should 
specifically address whether shell 
fragments or compression thereof in the 
left upper arm cause or contribute to any 
left ulnar nerve impairment.  With 
respect to residuals of shell fragment 
wounds of the left upper arm and left 
forearm and the myositis of the left 
wrist and hand, the orthopedist should be 
specifically requested to identify the 
affected muscle groups and joints.  Tests 
of joint movement should be performed, 
and the extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physicians should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
physicians should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physicians should so sate.  The 
orthopedist should be requested to 
describe in detail the appearance and 
characteristics of associated scars.  The 
orthopedist should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that any current left 
shoulder pathology was caused or 
chronically worsened by residuals of the 
shell fragment wounds of the left upper 
extremity.  In addition, the orthopedist 
should be requested to provide an 
opinion, again with complete rationale, 
as to whether it is at least as likely as 
not that any current right shoulder 
pathology was caused or chronically 
worsened by residuals of shell fragment 
wounds of the left upper extremity.  The 
claims files must be made available to 
the physicians prior to the examinations, 
and the examination reports must reflect 
that the physicians reviewed the claims 
files.  

4.  Thereafter, the RO should review the 
claims files and ensure that all 
requested development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the notification 
and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000.  

5.  Then, the RO should readjudicate the 
issues of entitlement to increased 
ratings for residuals of shell fragment 
wounds of the left arm and left forearm 
and myositis of the left wrist and hand.  
The RO should consider whether the 
residuals of the shell fragment wound of 
the left forearm should be separately 
rated from those involving Muscle Group 
VI; the RO should also consider whether a 
separate rating should be assigned for 
left ulnar nerve impairment as a residual 
of shell fragment wounds of the left arm.  
The RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should also adjudicate the issue of 
service connection for left shoulder 
disability on a de novo basis and should 
readjudicate entitlement to service 
connection for right shoulder disability.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


